Case: 12-60663       Document: 00512281618         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-60663
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HE YIN CHEN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 792 801


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       He Yin Chen, a citizen of the People’s Republic of China, petitions for
review of the Board of Immigration Appeals’ (BIA) order denying his second
motion to reopen his removal proceedings. Despite filing this motion more than
90 days after the BIA’s final order in the removal proceeding, Chen contends his
motion was timely and not number barred, because it was based on changed
country conditions in China resulting from:                 his recently converting to



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60663     Document: 00512281618       Page: 2      Date Filed: 06/20/2013

                                   No. 12-60663

Christianity; and his religious activities placing him in a disadvantageous
position with the Chinese government.
      The BIA’s denying a motion to reopen is reviewed under the deferential
abuse-of-discretion standard. E.g., Manzano-Garcia v. Gonzales, 413 F.3d 462,
469 (5th Cir. 2005). A petitioner may file only one motion to reopen “no later
than 90 days after the date on which the final administrative decision was
rendered”, unless the motion is “based on changed circumstances arising in the
country of nationality”. 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii).
      The BIA found Chen’s personal circumstances, not country conditions in
China, had changed. Changed personal circumstances do not constitute changed
country conditions for purposes of 8 C.F.R. § 1003.2(c)(2) and (c)(3)(ii). E.g.,
Yang Xin Chun v. Holder, 335 F. App’x 454, 455 (5th Cir. 2009); Keivani v.
Gonzales, 214 F. App’x 469, 470 (5th Cir. 2007). Accordingly, Chen’s motion to
reopen was untimely and number barred, and the BIA’s denying it on those
bases was not an abuse of discretion. See Manzano-Garcia, 413 F.3d at 469.
      DENIED.




                                         2